UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05992 Japan Smaller Capitalization Fund, Inc. (Exact name of registrant as specified in charter) Worldwide Plaza, 19th Floor, 309 West 49th Street, New York, New York (Address of principal executive offices) (Zip code) Mr. Yutaka Itabashi Worldwide Plaza 19th Floor 309 West 49th Street New York, New York 10019 (Name and address of agent for service) Registrant's telephone number, including area code:(800) 833-0018 Date of fiscal year end:February 28 Date of reporting period:July 1, 2013 – June 30, 2014 PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES KUSURI NO AOKI CO LTD (3398) 19-Aug-13 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors and a Corporate Auditor MGMT FOR WITH MANAGEMENT 5 Authorize Use of Stock Options for Directors, Executives and Employees MGMT FOR WITH MANAGEMENT MIMASU SEMICONDUCTOR IND (8155) 29-Aug-13 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT TOYO TANSO CO LTD (5310) 29-Aug-13 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines, Change Fiscal Year End to Dec.31 MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT HAJIME CONSTRUCT CO (3268) 30-Aug-13 EGM 1 Co-Create a Holding Company, i.e. IIDA GROUP HOLDINGS CO., LTD., with IIDA HOME MAX CO.,LTD., TOUEI HOUSING CORPORATION, TACT HOME CO.,LTD., ARNEST ONE CORPORATION, and ID HOME Co.,Ltd. by Stock Transfer MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 2 Amend Articles to: Approve Minor Revisions, Change Fiscal Year End to End of March, Change Record Date for Mid-Dividends to End of Sept., Eliminate the Articles Related to Record Dates for Shareholders Meetings MGMT FOR WITH MANAGEMENT 3 Appoint a Director MGMT FOR WITH MANAGEMENT ASAHI INTECC CO LTD (7747) 26-Sep-13 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines, Increase Board Size to 11, Adopt Reduction of Liability System for Outside Directors MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 4 Amend the Compensation to be received by Directors MGMT FOR WITH MANAGEMENT 5 Approve Extension of Anti-Takeover Defense Measures MGMT AGAINST AGAINST MANAGEMENT JIN CO LTD (3046) 28-Nov-13 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Allow Disclosure of Shareholder Meeting Materials on the Internet MGMT FOR WITH MANAGEMENT 3 Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT 5 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT STEP CO LTD (9795) 13-Dec-13 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES EPS CO LTD (4282) 20-Dec-13 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Change Company's Location to Shinjuku, Tokyo, Adopt Restriction to the Rights for Odd-Lot Shares, Increase Board Size to 10 MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 5 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT 6 Approve Provision of Retirement Allowance for a Retiring Director and a Retiring Corporate Auditor MGMT FOR WITH MANAGEMENT HI-LEX CORP (7279) 25-Jan-14 AGM 1 Approve Appropriation of Surplus MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT AGAINST AGAINST MANAGEMENT 4 Approve Extension of Anti-Takeover Defense Measures MGMT AGAINST AGAINST MANAGEMENT SENSHU ELECTRIC CO LTD (9824) 30-Jan-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines, Adopt Reduction of Liability System for Outside Directors, Adopt Reduction of Liability System for Outside Auditors MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT ZOJIRUSHI CORP (7965) 18-Feb-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT BROADLEAF CO LTD (3673) 25-Mar-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT KEIYO GAS CO (9539) 27-Mar-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT OTSUKA CORP (4768) 27-Mar-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT DAIWA INDS LTD (6459) 28-Mar-14 AGM Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Approve Provision of Retirement Allowance for Retiring Directors MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 3 Shareholder Proposal: Amend Articles of Incorporation(Eliminate the Articles Related to Allow Board to Authorize Use of Appropriation of Retained Earnings) MGMT AGAINST WITH MANAGEMENT 4 Shareholder Proposal: Approve Appropriation of Surplus MGMT AGAINST WITH MANAGEMENT NAKANISHI INC (7716) 28-Mar-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT SIIX CORP (7613) 28-Mar-14 AGM 1 Approve Appropriation of Surplus THE PACK CORP (3950) 28-Mar-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Approve Continuance of Policy regarding Large- scale Purchases of Company Shares MGMT AGAINST AGAINST MANAGEMENT PIGEON CORP (7956) 25-Apr-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 3 Approve Provision of Retirement Allowance for Retiring Directors MGMT FOR WITH MANAGEMENT 4 Appoint Accounting Auditors MGMT FOR WITH MANAGEMENT NITORI HLDGS CO (9843) 09-May-14 AGM 1 Amend Articles to: Increase the Board of Directors Size to 10, Allow the Board of Directors to Appoint Executive Vice Presidents MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Amend the Compensation to be Received by Directors MGMT FOR WITH MANAGEMENT 4 Approve Details of Compensation as Stock Options for Corporate Officers MGMT FOR WITH MANAGEMENT 5 Approve Issuance of Share Acquisition Rights as Stock Options for Executive Officers and Employees of the Company, etc. and Directors, Executive Officers and Employees of the Company's Subsidiaries, etc. MGMT FOR WITH MANAGEMENT HEIWADO CO LTD (8276) 15-May-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT ARC LAND SAKAMOTO CO LTD (9842) 15-May-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 4 Approve Provision of Retirement Allowancefor Retiring Directors MGMT FOR WITH MANAGEMENT SHIMAMURA CO (8227) 16-May-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Appoint a Director MGMT FOR WITH MANAGEMENT ABC-MART INC (2670) 28-May-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Appoint a Director MGMT FOR WITH MANAGEMENT SAN-A CO LTD (2659) 28-May-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT YAMAZAWA CO LTD (9993) 29-May-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT FELISSIMO CORP (3396) 29-May-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT AMIYAKI CO., LTD (2753) 29-May-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT NISSAN KOGYO CO .LTD (7230) 13-Jun-14 AGM Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 3 Approve Payment of Bonuses to Corporate Officers MGMT FOR WITH MANAGEMENT OKINAWA CELLULAR TELE (9436) 13-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors MGMT FOR WITH MANAGEMENT KINTETSU WORLD EXPRESS INC (9375) 17-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Substitute Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES JSR CORP (4185) 17-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors MGMT FOR WITH MANAGEMENT RICOH LEASING CO (8566) 17-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT 5 Approve Payment of Bonuses to Directors MGMT FOR WITH MANAGEMENT MIRAI INDUSTRY CO (7931) 17-Jun-14 AGM MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Approve Payment of Bonuses to Corporate Officers MGMT FOR WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Retiring Directors MGMT FOR WITH MANAGEMENT KAMEDA SEIKA CO (2220) 18-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT 5 Approve Payment of Bonuses to Corporate Officers MGMT FOR WITH MANAGEMENT HITACHI CHEM CO (4217) 18-Jun-14 AGM 1 Amend Articles to: Expand Business Lines MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT ALPS LOGISTICS CO LTD (9055) 18-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Reduce Term of Office of Directors to One Year, Allow the Board of Directors to Authorize the Company to Purchase Own Shares, Approve Minor Revisions MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 4 Approve Adoption and Details of Compensation as Stock-Linked Compensation Type Stock Options for Directors MGMT FOR WITH MANAGEMENT 5 Approve Payment of Accrued Benefits associated with Abolition of Retirement Benefit System for Current Directors MGMT FOR WITH MANAGEMENT TECHNO ASSOCIE CO (8249) 19-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Retiring Corporate Auditors MGMT FOR WITH MANAGEMENT TRANCOM CO (9058) 19-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT KEIHANSHIN BLDG CO (8818) 19-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Retiring Directors MGMT FOR WITH MANAGEMENT HACHIJUNI BK LTD, THE (8359) 20-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT SUGIMOTO & CO.,LTD. (9932) 20-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT NISSEI CORP (6271) 20-Jun-14 AGM Appoint a Director MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT HARMONIC DRIVE SYSTEMS INC. (6324) 20-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Approve Payment of Bonuses to Corporate Officers MGMT FOR WITH MANAGEMENT HOGY MEDICAL CO LTD (3593) 20-Jun-14 AGM Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT BANK OF IWATE LTD/THE (8345) 20-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for Outside Directors and Outside Corporate Auditors MGMT FOR WITH MANAGEMENT 3 Appoint a Director MGMT FOR WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT NS SOLUTIONS CORP (2327) 20-Jun-14 AGM Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 2 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT SPK CORP (7466) 20-Jun-14 AGM Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT CHUBU STEEL PLATE CO (5461) 20-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT NIPPON DENSETSU KOGYO CO (1950) 20-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Appoint a Director MGMT FOR WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Retiring Directors MGMT FOR WITH MANAGEMENT SATO HLDGS CORP (6287) 20-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Appoint Accounting Auditors MGMT FOR WITH MANAGEMENT NIKKO CO LTD (6306) 20-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Amend the Compensation to be received by Directors MGMT AGAINST AGAINST MANAGEMENT 5 Approve Payment of Bonuses to Corporate Officers MGMT AGAINST AGAINST MANAGEMENT MIE BANK LTD/ THE (8374) 20-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT HYAKUGO BANK LTD, THE(8368) 20-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT OISIX INC (3182) 23-Jun-14 AGM 1 Amend Articles to: Expand Business Lines MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT SINANEN CO LTD (8132) 24-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to:Expand Business Lines,Adopt Reduction of Liability System for Directors, Outside Directors, Corporate Auditors and Outside Corporate Auditors MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT YAOKO CO LTD (8279) 24-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT THE SAN-IN GODO BANK, LTD (8381) 24-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT TERAOKA SEISAKUSHO (4987) 24-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT SANOH INDUSTRIAL CO (6584) 24-Jun-14 AGM Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 3 Approve Details of Compensation as Stock Options for Directors MGMT FOR WITH MANAGEMENT SINTOKOGIO LTD (6339) 24-Jun-14 AGM 1 Amend Articles to: Adopt Reduction of Liability System for Directors, Outside Directors, Corporate Auditors and Outside Corporate Auditors MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Approve Payment of Bonuses to Directors MGMT AGAINST AGAINST MANAGEMENT J-OIL MILLS INC (2613) 24-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Approve Payment of Bonuses to Directors MGMT FOR WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Retiring Directors MGMT FOR WITH MANAGEMENT 5 Approve Delegation of Authority to the Board of Directors to Use Free Share Acquisition Rights for Exercising the Anti-Takeover Defense Measures MGMT AGAINST AGAINST MANAGEMENT FUJI OIL CO LTD (2607) 24-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 2 Amend Articles to:Change Company Location within Osaka MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT PALTAC CORP (8283) 24-Jun-14 AGM Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT NDS CO LTD (1956) 24-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Increase the Board of Directors Size to 12, Adopt Reduction of Liability System for Outside Directors MGMT FOR WITH MANAGEMENT 3 Appoint a Director MGMT FOR WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT SHINKO SHOJI CO (8141) 24-Jun-14 AGM Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT ROHTO PHARM CO LTD (4527) 24-Jun-14 AGM Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Amend the Compensation to be received by Directors MGMT FOR WITH MANAGEMENT KYORIN HOLDINGS INC (4569) 24-Jun-14 AGM Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT YURTEC CORP (1934) 25-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Retiring Corporate Officers MGMT AGAINST AGAINST MANAGEMENT THE GUNMA BANK LTD (8334) 25-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT TACHI-S CO (7239) 25-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors MGMT FOR WITH MANAGEMENT SOKEN CHEM & ENG CO (4972) 25-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT THE TAIKO BANK LTD (8537) 25-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for Outside Directors and Outside Corporate Auditors MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT NICHIHA CORP (7943) 25-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for Outside Directors MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT PIOLAX INC (5988) 25-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT AGAINST AGAINST MANAGEMENT 2 Approve Continuance of Policy regarding Large-scale Purchases of Company Shares (Anti-Takeover Defense Measures) MGMT AGAINST AGAINST MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES FUYO GENERAL LEASE CO LTD (8424) 25-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT THE DAISHI BANK LTD (8324) 25-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for Outside Directors, Approve Minor Revisions Related to Change of Laws and Regulations MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT NISSIN CORP (9066) 25-Jun-14 AGM 1 Amend Articles to: Expand Business Lines MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Approve Payment of Bonuses to Directors MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES TOMEN DEVICES CORP (2737) 25-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT ESPEC CORP (6859) 25-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Approve Continuance of Policy regarding Large-scale Purchases of Company Shares (Anti-Takeover Defense Measures) MGMT AGAINST AGAINST MANAGEMENT SAINT MARC HLDGS (3395) 25-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT HIGO BANK LTD, THE (8394) 25-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to:Allow Use of Electronic Systems for Public Notifications MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors MGMT FOR WITH MANAGEMENT KINDEN CORPORATION (1944) 25-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Approve Payment of Bonuses to Directors MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT TOENEC CORP (1946) 26-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT MATSUDA SANGYO CO (7456) 26-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Retiring Corporate Officers MGMT FOR WITH MANAGEMENT NIPPON PILLAR PACKING CO (6490) 26-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Approve Continuance of Policy regarding Large-scale Purchases of Company Shares (Anti-Takeover Defense Measures) MGMT AGAINST AGAINST MANAGEMENT NIHON M&A CENTER INC (2127) 26-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Amend the Compensation to be received by Directors MGMT FOR WITH MANAGEMENT 5 Approve Payment of Accrued Benefits associated with Abolition of Retirement Benefit System for Current Corporate Officers MGMT FOR WITH MANAGEMENT JAPAN DIGITAL LAB CO (6935) 26-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT AGAINST AGAINST MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 2 Shareholder Proposal: Approve Appropriation of Surplus SHRHLDR AGAINST WITH MANAGEMENT NIHON KOHDEN CORP (6849) 26-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT KAGOSHIMA BANK LTD, THE (8390) 26-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Allow Use of Electronic Systems for Public Notifications, Adopt Reduction of Liability System for Outside Directors and Outside Corporate Auditors MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 4 Approve Retirement Allowance for Retiring Directors, and Payment of Accrued Benefits associated with Abolition of Retirement Benefit System for Current Corporate Officers MGMT FOR WITH MANAGEMENT 5 Amend the Compensation to be received by Corporate Officers MGMT AGAINST AGAINST MANAGEMENT 6 Approve Payment of Bonuses to Corporate Officers and Approve Adoption of the Performance-based Compensation to be received by Directors MGMT AGAINST AGAINST MANAGEMENT KITAGAWA INDS (6896) 26-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Appoint Accounting Auditors MGMT FOR WITH MANAGEMENT KANDENKO CO LTD (1942) 26-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT MORY INDS INC (5464) 26-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Approve Payment of Bonuses to Directors MGMT FOR WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Retiring Directors MGMT FOR WITH MANAGEMENT ASAHI DIAMOND INDL (6140) 26-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT OSAKA STEEL CO LTD (5449) 26-Jun-14 AGM Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT 2 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 3 Appoint a Substitute Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT MIRAIT HLDGS CORP (1417) 26-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Increase the Board of Directors Size to 11 MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 5 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT 6 Appoint Accounting Auditors MGMT FOR WITH MANAGEMENT NIPPON SEIKI (7287) 26-Jun-14 AGM Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT HITACHI CAPITAL CORP (8586) 26-Jun-14 AGM Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT DAINICHI CO LTD (5951) 26-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT KOATSU GAS KOGYO CO (4097) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Appoint a Director MGMT FOR WITH MANAGEMENT 3 Approve Payment of Bonuses to Corporate Officers MGMT FOR WITH MANAGEMENT THE AKITA BANK LTD (8343) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT OBIC CO LTD (4684) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Appoint a Director MGMT FOR WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Retiring Directors MGMT FOR WITH MANAGEMENT 4 Approve Payment of Bonuses to Corporate Officers MGMT FOR WITH MANAGEMENT FUJIKURA KASEI CO LTD (4620) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT SEKISUI JUSHI CORP (4212) 27-Jun-14 AGM Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT JP-HLDGS INC (2749) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT RYODEN TRADING CO (8084) 27-Jun-14 AGM 1 Amend Articles to: Expand Business Lines MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Substitute Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT MEIKO TRANS CO LTD (9357) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT AGAINST AGAINST MANAGEMENT 2 Amend the Compensation to be received by Directors MGMT AGAINST AGAINST MANAGEMENT NICHIA STEEL WORKS LTD (5658) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Retiring Corporate Officers MGMT FOR WITH MANAGEMENT C. UYEMURA & CO LTD (4966) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT AGAINST AGAINST MANAGEMENT 2 Approve Provision of Retirement Allowance for Retiring Directors MGMT FOR WITH MANAGEMENT DAIICHI KENSETSU CORP (1799) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT FP CORP (7947) 27-Jun-14 AGM PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Retiring Directors MGMT FOR WITH MANAGEMENT HIBIYA ENGINEERING LTD (1982) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT HISAKA WORKS LTD (6247) 27-Jun-14 AGM Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT JAPAN TRANSCITY CORP (9310) 27-Jun-14 AGM PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT FOR WITH MANAGEMENT KANADEN CORP (8081) 27-Jun-14 AGM Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Substitute Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT Appoint a Substitute Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT OILES CORP (6282) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Increase the Board of Directors Size to 10, Adopt Reduction of Liability System for Outside Directors, Approve Minor Revisions MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 5 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT 6 Amend the Compensation to be received by Directors MGMT FOR WITH MANAGEMENT TENMA CORP (7958) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 4 Approve Provision of Retirement Allowance for Retiring Corporate Officers MGMT FOR WITH MANAGEMENT OKINAWA ELEC PWR CO, THE (9511) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Approve Payment of Bonuses to Directors MGMT FOR WITH MANAGEMENT NIPPON SEISEN CO (5659) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Appoint a Director MGMT AGAINST AGAINST MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT 5 Approve Provision of Retirement Allowance for Retiring Directors MGMT FOR WITH MANAGEMENT 6 Approve Provision of Retirement Allowance for Retiring Corporate Auditors MGMT FOR WITH MANAGEMENT 7 Approve Payment of Bonuses to Directors MGMT FOR WITH MANAGEMENT THE YAMANASHI CHUO BANK (8360) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT KOITO MFG CO LTD (7276) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT ZUKEN INC (6947) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Amend the Compensation to be received by Directors MGMT FOR WITH MANAGEMENT SAKAI CHEMICAL IND (4078) 27-Jun-14 AGM Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Retiring Corporate Officers MGMT FOR WITH MANAGEMENT LEC INC (7874) 27-Jun-14 AGM Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT OHMOTO GUMI. LTD (1793) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT YONDENKO CORP (1939) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES NISHIKAWA RUBBER CO (5161) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend the Compensation to be received by Directors MGMT FOR WITH MANAGEMENT 3 Approve Continuance of Policy regarding Large-scale Purchases of Company Shares (Anti-Takeover Defense Measures) MGMT AGAINST AGAINST MANAGEMENT OHSHO FOOD SVC CORP (2327) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Reduce the Board of Directors Size to 13 MGMT FOR WITH MANAGEMENT 3 Appoint a Director MGMT FOR WITH MANAGEMENT 4 Amend the Compensation to be received by Directors MGMT FOR WITH MANAGEMENT 5 Approve Provision of Condolence Allowance for a Deceased Director MGMT FOR WITH MANAGEMENT 6 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT KOMATSU SEIREN CO (3580) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Substitute Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT THE TOCHIGI BANK LTD (8550) 27-Jun-14 AGM 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT KITZ CORP (6498) 27-Jun-14 AGM Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2014 JAPAN SMALLER CAPITALIZATION FUND COMPANY NAME (QUICK CODE) MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES 2 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Japan Smaller Capitalization Fund, Inc. By: /s/ Yutaka Itabashi Yutaka Itabashi,President (Principal Executive Officer) Date:August 28, 2014
